MEMORANDUM DECISION

ON REHEARING
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Oct 18 2017, 11:38 am

regarded as precedent or cited before any                                    CLERK
court except for the purpose of                                          Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                     David W. Stone, IV
Attorney General of Indiana                             Stone Law Office & Legal Research
                                                        Anderson, Indiana
Jodi Kathryn Stein
Deputy Attorney General
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                       October 18, 2017
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        18A02-1701-PC-68
        v.                                              Appeal from the Delaware Circuit
                                                        Court
Matthew Stidham,                                        The Honorable Kimberly S.
Appellee-Plaintiff.                                     Dowling, Judge
                                                        Trial Court Cause No.
                                                        18C02-1602-PC-3



Brown, Judge.




Court of Appeals of Indiana |Memorandum Decision on Rehearing 18A02-1701-PC-68 | October 18, 2017
Page 1 of 2
The State appealed the post-conviction court’s grant of a petition for post-

conviction relief filed by Matthew Stidham. See State v. Stidham, No. 18A02-

1701-PC-68, slip op. at 2 (June 14, 2017). We found the issue of whether the

post-conviction court entered an appropriate order with respect to Stidham’s

sentence to be dispositive and remanded. Id. The State petitions for rehearing

and argues that this Court should address its arguments that Stidham’s

sentencing claim was barred from review by procedural default, that Stidham’s

sentence did not violate the Eighth Amendment, and that the post-conviction

court could not revisit a sentence found not unreasonable or disproportionate

by the Indiana Supreme Court. The State also argues that we should grant

rehearing to clarify a jurisdictional issue, i.e., whether this Court has retained

jurisdiction or whether a new notice of appeal will be necessary. We grant

rehearing to clarify that we retain jurisdiction and remand for the post-

conviction court to issue a new sentencing order consistent with our opinion.

After the post-conviction court issues its amended sentencing order, we will

address the State’s issues on the merits. The State may file a revised brief,

without a new notice of appeal, within thirty days of the issuance of the post-

conviction court’s revised order and Stidham may file a revised brief within

forty-five days of the post-conviction court’s order or thirty days of the State’s

revised brief, whichever is later.


May, J., and Pyle, J., concur.




Court of Appeals of Indiana |Memorandum Decision on Rehearing 18A02-1701-PC-68 | October 18, 2017
Page 2 of 2